Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of Japanese Application JP2019-171419 filed 09/20/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/03/2020, 07/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci U.S. Patent Publication (20190279447) in view of Erath et al., “hereinafter Erath” U.S. Patent Publication (20140188433). 



As per Claim 1, Ricci discloses a communication device for a vehicle (Ricci, Para.21, a vehicle diagnostic detection and communication system comprising a vehicle control system), comprising: 
a memory; and a processor coupled to the memory, the processor (Ricci, Para.38, The term "computer-readable medium," as used herein refers to any tangible storage and/or transmission medium that participates in providing instructions to a processor for execution) being configured to: 
set one address (Ricci, Para.338, Each system may include one or more components.  The components may be identified in portion 1274.  Identification of the one or more components may be based on hardware associated with the component.  This identification may include hardware addresses similar to those described in conjunction with the devices of FIG. 12B), from a storage section in which a plurality of addresses are stored (Ricci, Para.145, A system data store 208 can include data used by the vehicle control system 204 and/or one or more of the components 324-352 to facilitate the functionality, Para.121, The vehicle control system 204 may interact with a memory or storage system 208 that stores system data.  System data 208 may be any type of data needed for the vehicle control system 204 to control effectively the vehicle 104.), as an address for communication for a time at which a first control device, which carries out control of a vehicle, communicates with a second control device (Ricci, Para.406, FIG. 22 depicts an embodiment of a vehicle damage detection and identification system 2200.  Vehicle 104 is shown in communication with elements as disclosed above, i.e. vehicle sensors 242, non-vehicle sensors 236, communication network 224 and vehicle control system 204, Para.412, The vehicle body sensors 782 may be configured to measure characteristics associated with the body (e.g., body panels, components, chassis, windows, etc.) of a vehicle 104.  For example, a vehicle body sensor 782 may be located in the rear bumper area of vehicle 104.),
transmit data from the first control device to the second control device via the address for communication (Ricci, Para.509, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104 and/or vehicle subsystems 328. Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like. ), and 
in a case in which the transmitted data cannot be received at the second control device, set another address from the storage section as the address for communication (Para.343, if the one or more wired communication channels fail, the system may transfer information via an alternative communication protocol and channel (e.g., a wireless communication protocol and wireless communication channel, etc)… the component or system may be forced by the vehicle control system 204 to use an alternate communication type where available, cease communications, or store communications for later transfer)
However Ricci does not teach newly set another address from the storage section as the address for communication.
Erath discloses newly set another address from the storage section as the address for communication (Erath, Para.53, the selected component K is still among the newly identified set of possible defective components.  If this is not the case, step 44a can output the result that the selected component K is not defective.  The user can then be directed on to step 35 for selection of another component K'. If the selected component is still present in the updated set of possible defective components, a step 45 can check whether further tests are possible for the selected component K. If this is not the case, the user can be directed on to step 35 for selection of another component K'.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ricci with the teachings as in Erath. The motivation for doing so would have been for creating a diagnostic system and a diagnostic method for a technical system with which, on the basis of the expert knowledge already necessary for the manual establishment of troubleshooting trees, the establishment of troubleshooting trees can be automated and the performance of guided troubleshooting can be assisted. (Erath, Para.8).


With respect to Claim 6 is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

(Rici, Para.133, The diagnostic communications module 256 may be configured to receive and transmit diagnostic signals and information associated with the vehicle 104.  Examples of diagnostics signals and information may include, but is in no way limited to, vehicle system warnings, sensor data, vehicle component status, service information, component health, maintenance alerts, recall notifications, predictive analysis, and the like), the processor sets, on the basis of the address for communication, a parameter for an instrument that the first control device controls (Ricci, Para.265, The vehicle control module 826 may be configured to control settings, features, and/or the functionality of a vehicle 104.  In some cases, the vehicle control module 826 can communicate with the vehicle control system 204 to control critical functions (e.g., driving system controls, braking, accelerating, etc.) and/or noncritical functions (e.g., driving signals, indicator/hazard lights), mirror controls, window actuation, etc.) based at least partially on user/device input received by the user/device interaction subsystem 817.).

As per Claim 3, Ricci in view of Erath discloses the communication device for a vehicle of claim 2, wherein the processor refers to a table (Ricci, FIG. 12C, FIG. 12D, Para.346), which is stored in the storage section and expresses correspondence relationships between parameters of instruments and addresses for communication (Ricci, Para.346, There may be one or more vehicle records 1280 and associated data stored within the data file 1282.  As provided herein, the vehicle 104 can be any vehicle or conveyance 104 as provided herein.  The vehicle 104 may be identified in portion 1282.  Additionally or alternatively, the vehicle 104 may be identified by one or more systems and/or subsystems.  The various systems of a vehicle 104 may be identified in portion 1284.  For example, various features or characteristics of the vehicle 104 and/or its systems may be stored in portion 1284.  Optionally, the vehicle 104 may be identified via a unique code or some other type of data that allows the vehicle 104 to be identified.), and sets a parameter for an instrument, which corresponds to the address for communication for the time at which the data was transmitted, as the parameter for the instrument that the first control device controls (Ricci, Para.21, a vehicle diagnostic detection and communication system comprising a vehicle control system configured to: receive sensor data from one or more vehicle sensors; determine vehicle health state of one or more subsystems of a vehicle, Para.348, One or more settings may be stored in portion 1224.  These settings 1224 may be similar and/or identical to those previously described.  Further, the settings 1224 may also provide for how a vehicle and/or its systems are configured for one or more users, Para.339, systems used to control the vehicle 104, such as, steering control, engine control, throttle control, braking control, and/or navigation informational control (e.g., speed measurement, fuel measurement, etc.)  ).

As per Claim 4, Ricci in view of Erath discloses the communication device for a vehicle of claim 2, wherein the instrument is a sensor that detects peripheral information of the vehicle (Ricci, Para.354, The vehicle control system 204 can receive the information from the sensors 242 and use that information to search the database 1200 that may be stored within the system data 208, Para.19, method include where the one or more vehicle sensors include an odometer, a tachometer, an oil level meter and an image sensor ).

As per Claim 5, Ricci in view of Erath discloses a communication system for a vehicle, comprising: the communication device for a vehicle of claim 1; and the second control device, wherein a plurality of ports (Ricci, Para.139, The input/output module 312 and associated ports may be included to support communications over wired or wireless networks or links, for example with other communication devices, server devices, and/or peripheral devices.), which are for receiving data transmitted from an exterior (Ricci, Para.28, A method and system to monitor the exterior surface of skin of a vehicle enables detection and identification of damage to the vehicle exterior surface.  And a method and system for vehicle diagnostics and roadside assistance allows safer and more confident vehicle operations, Para.232, exterior sensors 340 for a vehicle 104 is shown.  The exterior sensors may include sensors that are identical, or substantially similar, to those previously disclosed in conjunction with the interior sensors of FIG. 7A.  Optionally, the exterior sensors 340 may be configured to collect data relating to one or more conditions, objects, users 216, and other events that are external to the interior space 108 of the vehicle 104.), and filters, which are installed in each of the ports and refuse receipt of data transmitted from an address other than a specific address, are provided at the second control device (Ricci, Para.264, where the characteristics do not match a user profile, the user identification module 822 may communicate with other subsystems in the vehicle 104 to obtain and/or record profile information about the user 216.  This information may be stored in a memory and/or the profile data storage 252, Para.375, if the person is not identified in portion 1208, the vehicle control system 204 can characterize the person using the vehicle sensor data, in step 1824.  In this way, the vehicle control system 204 can create a new record for a new user in data structure 1204.).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970.  The examiner can normally be reached on Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NORMIN ABEDIN/Primary Examiner, Art Unit 2449